ON MOTION

ORDER

Duane L. Knopik moves without opposition for a 30-day extension of time, until September 4, 2003, to file his brief in 03-1420, 03-1446.1 BP Products North America, Inc. moves without opposition to dismiss its appeal, 03-1447.
IT IS ORDERED THAT:
(1) Knopik’s motion for an extension of time in 03-1420, -1446 is granted.
*895(2) BP’s motion to dismiss 03-1447 is granted.
(3) Each side shall bear its own costs in 03-1447.
(4) The revised official caption in 03-1420, -1446 is reflected above.

. Knopik's motion to dismiss ExxonMobil Oil Corporation's appeal, 03-1446, remains pending.